Exhibit 10(aal)
SUPPLEMENTAL AMENDMENT TO ACCOMMODATION AGREEMENT
          SUPPLEMENTAL AMENDMENT TO ACCOMMODATION AGREEMENT (this “Supplemental
Amendment”) dated as of February 24, 2009, and effective as of the Effective
Date (as hereinafter defined), among DELPHI CORPORATION, a Delaware corporation
(the “Borrower”), a debtor and debtor-in-possession in a case pending under
Chapter 11 of the Bankruptcy Code, and the subsidiaries of the Borrower
signatory hereto (each a “Guarantor” and collectively the “Guarantors”), each of
which Guarantors is a debtor and debtor-in-possession in a case pending under
Chapter 11 of the Bankruptcy Code, the Lenders party hereto, and JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Guarantors, the Lenders (or in the case of the
Accommodation Agreement, certain Lenders), the Administrative Agent and Citicorp
USA, Inc., as Syndication Agent, are parties to (a) that certain Amended and
Restated Revolving Credit, Term Loan and Guaranty Agreement, dated as of May 9,
2008 (as the same has been and may be further amended, modified or supplemented
from time to time, the “Credit Agreement”) and (b) that certain Accommodation
Agreement, dated as of December 12, 2008 (as the same has been amended on
January 30, 2009 pursuant to the First Amendment thereto (the “First Amendment”)
and may be further amended, modified or supplemented from time to time, the
“Accommodation Agreement”); unless otherwise specifically defined herein, each
term used herein that is defined in the Accommodation Agreement has the meaning
assigned to such term in the Accommodation Agreement;
     WHEREAS, the Borrower and the Guarantors desire to modify the Accommodation
Agreement and certain of the amendments made thereto pursuant to the First
Amendment as provided herein;
     WHEREAS, the Required First Priority Participant Lenders and the Required
Total Participant Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to modify the Accommodation Agreement in response to the
Borrower’s request as set forth below;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto hereby agree as follows:
     1. Supplemental Amendments to Accommodation Agreement. The Accommodation
Agreement is hereby amended as follows:
     (a) Section 1(b) of the Accommodation Agreement is hereby amended by adding
the following definitions in alphabetical order to said Section 1(b):
     “Accommodation Supplemental Amendment Effective Date” shall mean the
“Effective Date” of and as defined in the Supplemental Amendment to the
Accommodation Agreement.

 



--------------------------------------------------------------------------------



 



     “March 4 Report” shall mean one or more documents delivered by the Borrower
to the Administrative Agent (for posting on IntraLinks to “private-side”
Lenders) containing the information set forth on Part A of Schedule I to the
Supplemental Amendment to the Accommodation Agreement.
     “March 24 Report” shall mean one or more documents delivered by the
Borrower to the Administrative Agent (for posting on IntraLinks to
“private-side” Lenders) containing the information set forth on Part B of
Schedule I to the Supplemental Amendment to the Accommodation Agreement.
     “Required Total Supplemental Amendment Participant Lenders” shall mean, at
any time, Supplemental Amendment Participant Lenders holding Tranche A Loans, LC
Exposure, a portion of the Tranche B Loan and a portion of the Tranche C Loan,
in each case at such time representing in excess of 50% of the sum of (x) the
Tranche A Total Commitment Usage held by all Supplemental Amendment Participant
Lenders at such time plus (y) the Total Tranche B Commitment held by all
Supplemental Amendment Participant Lenders at such time plus (z) the Total
Tranche C Commitment held by all Supplemental Amendment Participant Lenders at
such time.
     “Supplemental Amendment Participant Lender” shall mean any Participant
Lender that executed and delivered the Supplemental Amendment to the
Accommodation Agreement and any of such Lender’s successors and assigns.
     “Supplemental Amendment to the Accommodation Agreement” shall mean the
Supplemental Amendment to the Accommodation Agreement, dated as of February 24,
2009.
     (b) The definition of “Accommodation Period” set forth in Section 1(b) of
the Accommodation Agreement is hereby amended to read as follows:
     “Accommodation Period” shall mean the period beginning on the Accommodation
Effective Date and ending on the earliest to occur of:
     (i) June 30, 2009; provided, that if the Borrower shall not have either
(a) received, on or prior to April 2, 2009, binding commitments, subject to
customary conditions, for debt and equity financing sufficient for the Borrower
and the Guarantors to emerge from Chapter 11 pursuant to a Qualifying
Reorganization Plan or (b) (x) filed with the Bankruptcy Court, on or prior to
April 2, 2009, a Reorganization Plan that becomes a Satisfactory Reorganization
Plan within 10 Business Days after such filing and (y) obtained entry by the
Bankruptcy Court of a Plan Order, on or

2



--------------------------------------------------------------------------------



 



prior to May 2, 2009, with respect to such Satisfactory Reorganization Plan,
then the date set forth in this clause (i) shall be May 5, 2009;
     (ii) the occurrence of an Automatic Accommodation Termination Default and
the continuance of such Automatic Accommodation Termination Default for more
than five (5) Business Days;
     (iii) the delivery by the Administrative Agent to the Borrower of a written
notice terminating the Accommodation Period pursuant to Section 2(b) hereof; and
     (iv) the Consummation Date.”
     (c) Section 3(m) of the Accommodation Agreement is hereby amended to read
in its entirety as follows:
“(m)(i) The Borrower shall apply the aggregate amount held in all Incremental
Borrowing Base Cash Collateral Accounts to the repayment of Obligations in
accordance with Section 2.19(b) of the Credit Agreement:
(A) on February 18, 2009 unless the Borrower shall have delivered to the
Administrative Agent the February 17 Report on or prior to February 17, 2009, or
(B) if such amount has not been previously applied to the repayment of
Obligations pursuant to this Section 3(m), on February 23, 2009 unless the
Borrower shall have delivered to the Administrative Agent the February 20 Report
on or prior to February 20, 2009, or
(C) if such amount has not been previously applied to the repayment of
Obligations pursuant to this Section 3(m), within one Business Day after the
Administrative Agent shall have notified the Borrower in writing, on or prior to
March 6, 2009, that the February 17 Report and/or the February 20 Report is not
satisfactory to the Required Total First Amendment Participant Lenders, or
(D) if such amount has not been previously applied to the repayment of
Obligations pursuant to this Section 3(m), on March 24, 2009 unless the
condition set forth in Section 3(e)(iv)(A) above shall be satisfied on such
date, or
(E) if such amount has not been previously applied to the repayment of
Obligations pursuant to this Section 3(m), within one Business Day after the
Administrative Agent shall have notified

3



--------------------------------------------------------------------------------



 



the Borrower in writing, on or after March 25, 2009 but on or prior to April 7,
2009, that the Required Total Supplemental Amendment Participant Lenders have
requested such application, unless the Borrower shall have delivered to the
Administrative Agent the March 24 Report on or prior to March 24, 2009, or
(F) if such amount has not been previously applied to the repayment of
Obligations pursuant to this Section 3(m), on April 3, 2009 unless a new
Reorganization Plan or modifications to the Existing Reorganization Plan have
been filed with the Bankruptcy Court on or prior to April 2, 2009, or
(G) if such amount has not been previously applied to the repayment of
Obligations pursuant to this Section 3(m), within one Business Day after the
Administrative Agent shall have notified the Borrower in writing, on or prior to
April 7, 2009, that the March 24 Report is not satisfactory to the Required
Total Supplemental Amendment Participant Lenders, or
(H) if such amount has not been previously applied to the repayment of
Obligations pursuant to this Section 3(m), within one Business Day after the
Administrative Agent shall have notified the Borrower in writing, within 10
Business Days after the filing with the Bankruptcy Court of a new Reorganization
Plan or modifications to the Existing Reorganization Plan, that such new
Reorganization Plan or modifications to the Existing Reorganization Plan is not
satisfactory to the Required Lenders or the Required Total Participant Lenders.
(ii) The Borrower shall apply an amount equal to 20% of the aggregate amount
held in all Incremental Borrowing Base Cash Collateral Accounts to the repayment
of Obligations in accordance with Section 2.19(b) of the Credit Agreement:
(A) if such amount has not been previously applied to the repayment of
Obligations pursuant to this Section 3(m), within one Business Day after the
Administrative Agent shall have notified the Borrower in writing, on or after
March 5, 2009 but on or prior to March 18, 2009, that the Required Total
Supplemental Amendment Participant Lenders have requested such application,
unless the Borrower shall have delivered to the Administrative Agent the March 4
Report on or prior to March 4, 2009, or
(B) if such amount has not been previously applied to the repayment of
Obligations pursuant to this Section 3(m), within one Business Day after the
Administrative Agent shall have notified the Borrower in writing, on or prior to
March 18, 2009, that the

4



--------------------------------------------------------------------------------



 



March 4 Report is not satisfactory to the Required Total Supplemental Amendment
Participant Lenders.”
     (d) Section 3 of the Accommodation Agreement is hereby amended by adding
subsection (n) to read as follows:
“(n)(i) In each case to the extent permitted by applicable third parties, with
respect to any material negotiations and/or material discussions with third
parties in connection with the formulation of the Borrower’s emergence capital
structure, the Borrower will (a) notify the DIP Lender Representatives and the
Administrative Agent as soon as practicable prior to any such negotiations or
discussions, (b) to the extent determined by the Borrower (in consultation with
the DIP Lender Representatives and the Administrative Agent) to be appropriate
in its reasonable business judgment and upon the reasonable request of any DIP
Lender Representative or the Administrative Agent, include such DIP Lender
Representative or the Administrative Agent, as applicable, as active
participants in any such negotiations or discussions and (c) continue to work
cooperatively with the DIP Lender Representatives and the Administrative Agent
by promptly following any such negotiations or discussions in which the DIP
Lender Representatives and the Administrative Agent do not participate with a
substantive update with respect to such negotiations or discussions. In the
event of a disagreement between the parties as to the DIP Lender Representative
or the Administrative Agent attendance at any such negotiations or discussions,
the Borrower will provide the DIP Lender Representatives and the Administrative
Agent, in advance of any such negotiations or discussions, a comprehensive
review of the issues to be discussed, any materials to be utilized, the
Borrower’s position on such issues and the reasons for not including the DIP
Lender Representatives and the Administrative Agent in such negotiations or
discussions. To the extent that any DIP Lender Representative or the
Administrative Agent has any reasonable addition to either the materials to be
utilized or the Borrower’s position, the Borrower will incorporate such addition
(in each case, unless the Borrower determines such addition to be inappropriate
in its reasonable business judgment).
(ii) The Borrower shall work cooperatively and promptly with the DIP Lender
Representatives to develop the March 4 Report, and the March 4 Report shall be
used in connection with the Borrower’s formulation of an emergence capital
structure and as the basis for stakeholder negotiations to the extent that any
liquidity analysis and/or emergence capital structure is included in such
stakeholder negotiations. If after delivery of the March 4 Report, any material
changes are made in or affecting any

5



--------------------------------------------------------------------------------



 



underlying assumption included in the March 4 Report or any previously delivered
report required to be delivered pursuant to this clause (3)(n)(ii) below,
including industry volume assumption changes by any of GM, Ford, Chrysler or any
major forecasting company (e.g. CSM, DRI/Global Insight, etc), then, if
requested by the Administrative Agent at the direction of the Required Total
Supplemental Amendment Participant Lenders, the Borrower shall use commercially
reasonable efforts to update the emergence liquidity sufficiency analysis
included in the March 4 Report or in any previously delivered update to the
March 4 Report. The Borrower shall use commercially reasonable efforts to
consider such updated analysis in any stakeholder negotiations not already
completed.
(iii) For the purpose of this Section 3(n), “DIP Lender Representatives” means,
collectively, the representatives from each of Alvarez & Marsal, The Blackstone
Group and, if requested by the Administrative Agent, one additional institution
designated by the Administrative Agent, which representatives shall be appointed
by Alvarez & Marsal, The Blackstone Group and such additional designated
institution, respectively.”
     2. Representation and Warranty. The Borrower and the Guarantors hereby
represent and warrant that (i) all representations and warranties in the
Accommodation Agreement, the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the Accommodation
Supplemental Amendment Effective Date except to the extent such representations
and warranties expressly relate to an earlier date and (ii) no Event of Default
(other than a Specified Default) has occurred and is continuing on the date
hereof.
     3. Conditions to Effectiveness. This Supplemental Amendment shall become
effective on the date (the “Effective Date”) on which each of the following
shall have occurred and the Administrative Agent shall have received evidence
reasonably satisfactory to it of such occurrence:
     (a) this Supplemental Amendment shall have been executed by the Borrower,
the Guarantors, the Required First Priority Participant Lenders and the Required
Total Participant Lenders; and
     (b) immediately prior to the effectiveness of this Supplemental Amendment,
no Event of Default (other than a Specified Default) shall have occurred and be
continuing.
     4. Conditions Subsequent. This Supplemental Amendment shall automatically
be null and void and of no further force and effect on the date (the
“Termination Date”) that is 31 days (as computed pursuant to Rule 9006(a) of the
Federal Rules of Bankruptcy Procedure) following the Effective Date, unless
(I) the Bankruptcy Court shall have entered, prior to such date, one or more
orders reasonably satisfactory in form and substance to the Administrative

6



--------------------------------------------------------------------------------



 



Agent authorizing (A) this Supplemental Amendment (it being understood and
agreed by the parties hereto that such approval is not required for this
Supplemental Amendment to become effective, but will be sought by the Borrower
solely for the avoidance of doubt), (B) the payment by the Borrower to the
Administrative Agent of all fees referred to herein or in that certain Fee
Letter (the “Fee Letter”) dated as of February 23, 2009 and (C) the payment by
the Borrower of the Amendment Fees (as defined below), and (II) the Borrower
shall have paid (A) to the Administrative Agent all fees referred to herein or
in the Fee Letter, (B) to each Participant Lender that has executed and
delivered a signature page hereto to the Administrative Agent no later than
12:00 p.m. (New York City time) on February 24, 2009, an amendment fee in an
amount equal to 10 basis points of the Tranche A Total Commitment Usage, Tranche
B Loans and Tranche C Loans of each such Participant Lender as of the Effective
Date (the “Amendment Fees”) and (C) all invoiced expenses (including the fees
and expenses of counsel to the Administrative Agent) of the Administrative Agent
incurred in connection with the preparation, negotiation and execution of this
Supplemental Amendment and other matters relating to the Loan Documents in
accordance with Section 10.05 of the Credit Agreement; provided, however, that
in the event the condition set forth in clause (I) of this Section 4 has been
timely satisfied, but the order authorizing the payment of fees referred to in
subsections (B) and (C) of such clause (I) has not become effective solely due
to the denial of the Bankruptcy Court of the Borrower’s request for a waiver of
the stay imposed by Rule 6004(h) of the Federal Rules of Bankruptcy Procedure,
the Termination Date shall not be the date that is 31 days following the
Effective Date but shall instead be the date that is one Business Day after the
tenth day (as such ten-day period is determined under Rule 6004(h) of the
Federal Rules of Bankruptcy Procedure) after the Bankruptcy Court enters such
order, unless the Borrower shall have satisfied the condition set forth in
clause (II) of this Section 4 by such date. Furthermore, this Supplemental
Amendment shall automatically be null and void and of no further force and
effect 3 Business Days after the Bankruptcy Court enters the order authorizing
the payment of fees referred to in subsections (B) and (C) of clause (I) of this
Section 4 (or, if the Bankruptcy Court denies the Borrower’s request for a
waiver of the stay imposed by Rule 6004(h) of the Federal rules of Bankruptcy
Procedure, one Business Day after the tenth day (as such ten-day period is
determined under Rule 6004(h) of the Federal Rules of Bankruptcy Procedure)
after the Bankruptcy Court enters such order), unless the Borrower shall have
satisfied the condition set forth in clause (II) of this Section 4 by such date.
     5. Release. To the fullest extent permitted by applicable law, in
consideration of the Agents’ and the Supplemental Amendment Participant Lenders’
execution of this Supplemental Amendment, the Borrower and the Guarantors each,
on behalf of itself and each of its successors and assigns (including, without
limitation, any receiver or trustee, collectively, the “Releasors”), does hereby
forever release, discharge and acquit the Agents, each Supplemental Amendment
Participant Lender and each of their respective parents, subsidiaries and
affiliate corporations or partnerships, and their respective officers,
directors, partners, trustees, shareholders, agents, attorneys and employees,
and their respective successors, heirs and assigns, in the case of each of the
foregoing solely in their capacities as such (collectively, the “Releasees”) of
and from any and all claims, demands, liabilities, rights, responsibilities,
disputes, causes of action (whether at law or equity), indebtedness and
obligations (collectively, “Claims”), of every type, kind, nature, description
or character, and irrespective of how, why or by reason of what facts, whether
such Claims have heretofore arisen, are now existing or hereafter arise, or
which could, might, or may be claimed to exist, of whatever kind or name,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
each as though fully set forth herein at length, which in

7



--------------------------------------------------------------------------------



 



any way arise out of, are connected with or in any way relate to actions or
omissions which occurred on or prior to the date hereof with respect to the
Obligations, this Supplemental Amendment, the Accommodation Agreement, the
Credit Agreement or any other Loan Document. This Section 5 shall survive
(i) the expiration or termination of the Accommodation Period, of the
Accommodation Agreement and of this Supplemental Amendment (including due to the
occurrence of the Termination Date) and (ii) the termination of the Credit
Agreement, the payment in full of all Obligations and the termination of all
Commitments.
     6. Miscellaneous.
          (a) Except to the extent hereby amended, each Loan Party hereby
affirms that the terms of the other Loan Documents (i) secure, and shall
continue to secure, and (ii) guarantee, and shall continue to guarantee, in each
case, the Obligations (as defined in the Credit Agreement) and acknowledges and
agrees that each Loan Document is, and shall continue to be, in full force and
effect and is hereby ratified and affirmed in all respects.
          (b) The Borrower agrees that its obligations set forth in
Section 10.05 of the Credit Agreement shall extend to the preparation, execution
and delivery of this Supplemental Amendment, including the reasonable fees and
disbursements of special counsel to the Administrative Agent and the Arrangers.
          (c) By delivery of its signature page hereto, each Supplemental
Amendment Participant Lender acknowledges and agrees that the February 17 Report
and the February 20 Report have been delivered.
          (d) No Person other than the parties hereto and any other Participant
Lender, and, in the case of Section 5 hereof, the Releasees, shall have any
rights hereunder or be entitled to rely on this Supplemental Amendment, and all
third-party beneficiary rights (other than the rights of the Releasees under
Section 5 hereof and any other Lender) are hereby expressly disclaimed.
          (e) The parties hereto hereby agree that Section 8 of the Credit
Agreement shall apply to this Supplemental Amendment and each other Loan
Document and all actions taken or not taken by the Administrative Agent or any
Participant Lender contemplated hereby.
          (f) Nothing in this Supplemental Amendment shall be deemed, asserted
or construed to impair or prejudice the rights of the Administrative Agent and
the Participant Lenders to appear and be heard on any issue, or to object to any
relief sought, in the Bankruptcy Court, except to the extent that such actions
would constitute a breach of the Administrative Agent’s or any Participant
Lender’s obligations under the Accommodation Agreement.
          (g) Any provision of this Supplemental Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

8



--------------------------------------------------------------------------------



 



          (h) Section headings used herein are for convenience only and are not
to affect the construction of or be taken into consideration in interpreting
this Supplemental Amendment.
          (i) This Supplemental Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument. A
facsimile or .pdf copy of a counterpart signature page shall serve as the
functional equivalent of a manually executed copy for all purposes.
          (j) THIS SUPPLEMENTAL AMENDMENT SHALL IN ALL RESPECTS BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND (TO THE
EXTENT APPLICABLE) THE BANKRUPTCY CODE.
          (k) EACH OF THE BORROWER, THE GUARANTORS, THE AGENTS AND EACH
PARTICIPANT LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUPPLEMENTAL AMENDMENT.
[SIGNATURE PAGES TO FOLLOW]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Supplemental
Amendment as of the day and year first above written.

            BORROWER

DELPHI CORPORATION
      By:   /s/ John D. Sheehan         Name:   John D. Sheehan        Title:  
Vice President and Chief Financial Officer   

10



--------------------------------------------------------------------------------



 



         

            GUARANTORS:


DELPHI AUTOMOTIVE SYSTEMS (HOLDING), INC.,
a Delaware corporation
      By:   /s/ John D. Sheehan         Name:   John D. Sheehan        Title:  
President        DELPHI AUTOMOTIVE SYSTEMS GLOBAL (HOLDING), INC.,
a Delaware corporation
      By:   /s/ John D. Sheehan         Name:   John D. Sheehan        Title:  
President        DELPHI AUTOMOTIVE SYSTEMS LLC,
a Delaware limited liability company
      By:   /s/ John D. Sheehan         Name:   John D. Sheehan        Title:  
Vice President & Chief Financial Officer        DELPHI AUTOMOTIVE SYSTEMS RISK
MANAGEMENT CORP.,
a Delaware corporation
      By:   /s/ John D. Sheehan         Name:   John D. Sheehan        Title:  
Vice President & Treasurer   

11



--------------------------------------------------------------------------------



 



         

            DELPHI FOREIGN SALES CORPORATION,
a Virgin Islands corporation
      By:   /s/ John D. Sheehan         Name:   John D. Sheehan        Title:  
Controller        DELPHI INTERNATIONAL HOLDINGS CORP.,
a Delaware corporation
      By:   /s/ John D. Sheehan         Name:   John D. Sheehan        Title:  
President        DELPHI LIQUIDATION HOLDING COMPANY,
a Delaware corporation
      By:   /s/ John D. Sheehan         Name:   John D. Sheehan        Title:  
President        DELPHI LLC,
a Delaware limited liability company
      By:   /s/ John D. Sheehan         Name:   John D. Sheehan        Title:  
President        DELPHI NY HOLDING CORPORATION,
a New York corporation
      By:   /s/ John D. Sheehan         Name:   John D. Sheehan        Title:  
President   

12



--------------------------------------------------------------------------------



 



         

            ASEC MANUFACTURING,
a Delaware general partnership
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Treasurer        ASEC SALES,
a Delaware general partnership
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Treasurer        DELCO ELECTRONICS OVERSEAS
CORPORATION,
a Delaware corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Assistant Treasurer        DELPHI AUTOMOTIVE SYSTEMS KOREA, INC.,
a Delaware corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:   Chief
Executive Officer & President        DELPHI AUTOMOTIVE SYSTEMS HUMAN
RESOURCES LLC,
a Delaware limited liability company
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:   Vice
President & Treasurer   

13



--------------------------------------------------------------------------------



 



         

            DELPHI AUTOMOTIVE SYSTEMS INTERNATIONAL, INC.,
a Delaware corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Treasurer        DELPHI AUTOMOTIVE SYSTEMS OVERSEAS CORPORATION,
a Delaware corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Treasurer        DELPHI AUTOMOTIVE SYSTEMS SERVICES LLC,
a Delaware limited liability company
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Treasurer        DELPHI AUTOMOTIVE SYSTEMS TENNESSEE, INC.,
a Delaware corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Treasurer        DELPHI AUTOMOTIVE SYSTEMS THAILAND, INC.,
a Delaware corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Treasurer   

14



--------------------------------------------------------------------------------



 



         

            DELPHI CONNECTION SYSTEMS,
a California corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Treasurer        DELPHI ELECTRONICS (HOLDING) LLC,
a Delaware limited liability company
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Assistant Treasurer        DELPHI INTERNATIONAL SERVICES, INC.,
a Delaware corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:   Chief
Financial Officer & Treasurer        DELPHI MECHATRONIC SYSTEMS, INC.,
a Delaware corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Treasurer        DELPHI SERVICES HOLDING CORPORATION,
a Delaware corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Treasurer   

15



--------------------------------------------------------------------------------



 



         

            EXHAUST SYSTEMS CORPORATION,
a Delaware corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Assistant Treasurer   

16



--------------------------------------------------------------------------------



 



         

            ASPIRE, INC.,
a Michigan corporation
      By:   /s/ James P. Whitson         Name:   James P. Whitson       
Title:   Vice President        DELPHI CHINA LLC,
a Delaware limited liability company
      By:   /s/ James P. Whitson         Name:   James P. Whitson       
Title:   Chief Tax Officer        DELPHI DIESEL SYSTEMS CORP.,
a Delaware corporation
      By:   /s/ James P. Whitson         Name:   James P. Whitson       
Title:   Chief Tax Officer        DELPHI INTEGRATED SERVICE SOLUTIONS,
INC.,
a Michigan corporation
      By:   /s/ James P. Whitson         Name:   James P. Whitson       
Title:   Vice President        SPECIALTY ELECTRONICS, INC.,
a South Carolina corporation
      By:   /s/ James P. Whitson         Name:   James P. Whitson       
Title:   Chief Tax Officer   

17



--------------------------------------------------------------------------------



 



         

            SPECIALTY ELECTRONICS INTERNATIONAL LTD.,
a Virgin Islands corporation
      By:   /s/ James P. Whitson         Name:   James P. Whitson       
Title:   Chief Tax Officer        PACKARD HUGHES INTERCONNECT COMPANY,
a Delaware corporation
      By:   /s/ James P. Whitson         Name:   James P. Whitson       
Title:   Chief Tax Officer        ENVIRONMENTAL CATALYSTS, LLC,
a Delaware limited liability company
      By:   /s/ James P. Whitson         Name:   James P. Whitson       
Title:   Chief Tax Officer   

18



--------------------------------------------------------------------------------



 



         

            DELPHI MEDICAL SYSTEMS COLORADO CORPORATION,
a Colorado corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Assistant Treasurer        DELPHI MEDICAL SYSTEMS CORPORATION,
a Delaware corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Assistant Treasurer        DELPHI MEDICAL SYSTEMS TEXAS CORPORATION,
a Delaware corporation
      By:   /s/ John P. Arle         Name:   John P. Arle        Title:  
Assistant Treasurer   

19



--------------------------------------------------------------------------------



 



         

            DELPHI TECHNOLOGIES, INC.,
a Delaware corporation
      By:   /s/ Thomas N. Twomey         Name:   Thomas N. Twomey       
Title:   Vice President Intellectual Property   

20



--------------------------------------------------------------------------------



 



         

            DREAL, INC.,
a Delaware corporation
      By:   /s/ John Jaffurs         Name:   John Jaffurs        Title:  
President   

21



--------------------------------------------------------------------------------



 



         

Signature page for the Supplemental Amendment to the Accommodation Agreement,
dated as of February 24, 2009 among Delphi Corporation and the lenders party
thereto

            Name of Lender:
      By:           Name:           Title:        

22